Citation Nr: 9935949	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  99-11 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a foot disability.

2.  Entitlement to service connection for a psychiatric 
disability secondary to a foot disability.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESSES AT HEARING ON APPEAL

Appellant and his son


INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision that, 
among other things, denied service connection for a foot 
disability, described as neuropathy, and a psychiatric 
disability.


FINDINGS OF FACT

1.  No competent medical evidence has been presented that 
links any current foot disorder, including neuropathy 
affecting the feet, to the veteran's military service or 
continued symptoms since service.

2.  No competent medical evidence has been presented that 
links any psychiatric disability to military service.


CONCLUSION OF LAW

The claim of service connection for foot disability or 
psychiatric disability is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.


The United States Court of Veterans Appeals (Court) has held 
that competent evidence pertaining to each of three elements 
must be submitted in order make a claim of service connection 
well grounded.  There must be competent (medical) evidence of 
a current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In the veteran's case, his service medical records show that 
he was seen in November 1946 for complaints of pain in the 
heels and ankle after jumping onto an ammunition barge.  It 
was noted that there was no evidence of injury except for 
tenderness over both heels.  X-rays were negative for 
fracture.  In February 1947, a neuropsychiatric consultation 
was conducted on account of problems with speech, namely 
stuttering.  It was noted that the veteran stuttered 
previously, but no longer did; however, he had a hesitancy 
before expressing himself.  There was no evidence of a 
pathological psychiatric process.  

Post-service records show that the veteran was seen as early 
as January 1997 for complaints of a burning and tingling 
sensation in his feet.  He indicated that this problem had 
developed over the course of the previous 2 to 3 years.  
Private treatment records prepared thereafter show that he 
was followed for peripheral neuropathy and gout, including 
gouty arthritis, among other things.  A June 1997 letter from 
D. Gary Kolva, M.D., and an August 1997 letter from Z. 
Simmons, M.D., indicate that the veteran reported that foot 
problems had begun 1 to 11/2 years earlier.  No etiology for 
the polyneuropathy was given, but Dr. Simmons reported in 
another letter prepared in August 1997 that it was either 
secondary to glucose intolerance or idiopathic.  

The veteran was examined by VA in September 1998.  He 
reported having had the burning, tingling, and numbness for 
more than 50 years.  He indicated that he had 

had such a problem since the in-service injury.  The clinical 
impressions included pes cavus, hallux abductovalgus on the 
right, short first metatarsal bones, a varus deformity of the 
forefoot, and neuropathy of an unknown etiology.

The veteran testified at a hearing held in November 1999 that 
problems with his feet originated with the in-service foot 
injury that occurred when he jumped onto the ammunition 
barge.  He also indicated that he experienced a variety of 
psychiatric symptoms because of the problems his feet caused.  
He also noted that he was exposed to bomb blast radiation 
during service.

What is significant about the available evidence is, 
paradoxically, what it does not include.  Although the 
veteran has a documented foot injury in service, no competent 
medical evidence has been presented that links any current 
foot problem, including neuropathy, to any in-service event 
such as the injury or radiation exposure, or to the continued 
symptoms the veteran has noted since service.  Additionally, 
there is no competent medical evidence linking any 
psychiatric disability to military service or event 
coincident therewith, such as the foot injury for which he 
was seen in November 1946.  Absent the presentation of 
medical nexus evidence to military service or to continued 
symptoms since service, the claims may not be considered well 
grounded.  Caluza, supra.  The veteran is not aided by the 
presumptions of 38 C.F.R. § 3.307 because there is no 
indication that a presumptive disease has been diagnosed 
within applicable time periods, or that he has any foot 
disorder for which 38 C.F.R. § 3.309(d) (diseases specific to 
radiation-exposed veterans) would apply.  Consequently, the 
Board finds that neither claim for service connection is well 
grounded.

Where, as here, evidence has not been submitted sufficient to 
make a claim well grounded, the Board does not have 
jurisdiction to act.  Boeck, 6 Vet. App. at 17 (1993).  The 
appeal must therefore be denied.



ORDER

Service connection for a foot disability or psychiatric 
disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

